

111 SRES 98 IS: Recognizing the contributions of AmeriCorps members and alumni and AmeriCorps Seniors volunteers to the lives of the people of the United States.
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 98IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mr. Coons (for himself and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing the contributions of AmeriCorps members and alumni and AmeriCorps Seniors volunteers to the lives of the people of the United States.Whereas, since their inceptions, each of the AmeriCorps and AmeriCorps Seniors national service programs have proven to be a highly effective way—(1)to engage the people of the United States in meeting a wide range of local and national needs; and(2)to promote the ethics of service and volunteerism;Whereas, each year, nearly 270,000 individuals serve in AmeriCorps and AmeriCorps Seniors at 40,000 locations across the United States to give back in an intensive way to communities, States, Tribal nations, and the United States;Whereas AmeriCorps and AmeriCorps Seniors funds have been invested in nonprofit, community, educational, and faith-based groups, and those funds leverage hundreds of millions of dollars in outside funding and in-kind donations each year;Whereas AmeriCorps members and AmeriCorps Seniors volunteers have provided millions of hours of service nationwide, helping—(1)to improve the lives of the most vulnerable people of the United States;(2)to protect the environment;(3)to contribute to public safety;(4)to respond to disasters;(5)to strengthen the educational system of the United States; and(6)to expand economic opportunity;Whereas AmeriCorps members and AmeriCorps Seniors volunteers recruit and supervise millions of community volunteers, demonstrating the value of AmeriCorps as a powerful force for encouraging people to become involved in volunteering and community service;Whereas, for more than 5 decades, AmeriCorps Seniors volunteers in the RSVP, Foster Grandparent, and Senior Companion programs have played an important role in strengthening communities by sharing their experience, knowledge, and accomplishments with the individuals they serve;Whereas, since 1994, more than 1,200,000 individuals have taken the AmeriCorps pledge to get things done for America by becoming AmeriCorps members through the AmeriCorps State and National, AmeriCorps VISTA, and AmeriCorps NCCC programs;Whereas AmeriCorps members nationwide, in return for the service of those members, have earned more than $4,000,000,000 to use to further their own educational advancement at colleges and universities across the United States;Whereas AmeriCorps is a proven pathway to employment, providing members with valuable career skills, experience, and contacts to prepare them for the 21st century workforce and to help close the skills gap in the United States;Whereas, in 2009, Congress passed the bipartisan Serve America Act (Public Law 111–13; 123 Stat. 1460), which authorized the expansion of national service, expanded opportunities to serve, increased efficiency and accountability, and strengthened the capacity of organizations and communities to solve problems;Whereas national service programs have engaged millions of people in the United States in results-driven service in the most vulnerable communities of the United States, providing hope and help to individuals with economic and social needs;Whereas national service and volunteerism demonstrate the best of the spirit of the United States, with people turning toward problems and working together to find community solutions; andWhereas AmeriCorps Week, observed in 2021 from March 7 through March 13, is an appropriate time for the people of the United States—(1)to salute current and former AmeriCorps members and AmeriCorps Seniors volunteers for their positive impact on the lives of people in the United States;(2)to thank the community partners of AmeriCorps and AmeriCorps Seniors for making the programs possible; and(3)to encourage more people in the United States to become involved in service and volunteering: Now, therefore, be itThat the Senate—(1)encourages the people of the United States to join in a national effort—(A)to salute AmeriCorps members and alumni and AmeriCorps Seniors volunteers; and(B)to raise awareness about the importance of national and community service;(2)acknowledges the significant accomplishments of the members, alumni, and community partners of AmeriCorps and AmeriCorps Seniors;(3)recognizes the important contributions made by AmeriCorps members and alumni and AmeriCorps Seniors volunteers to the lives of the people of the United States; and(4)encourages individuals of all ages to consider opportunities to serve in AmeriCorps and AmeriCorps Seniors. 